Citation Nr: 0300650	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a 
shrapnel wound of the left leg.  


REPRESENTATION

Appellant represented by:	Mr. Bayani B. Labayog


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel







INTRODUCTION

The veteran had recognized guerrilla service from 
September 1, 1943, to November 14, 1945.  He had regular 
Philippine Army service from November 15, 1945, to 
November 19, 1945.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

In October 2001 the RO denied service connection for 
hearing loss, malaria, and anxiety.  The RO notified the 
veteran of these determinations by letter dated October 9, 
2001; he did not appeal as to those issues.  

In October 2001 the RO also denied service connection for 
beriberi, for ischemic heart disease as a residual of 
beriberi, and for residuals of a shrapnel wound of the 
left leg.  The veteran filed a notice of disagreement in 
November 2001.  The RO issued a statement of the case in 
December 2001.  The veteran did not perfect his appeal as 
to the beriberi and heart disease issues.  In his 
substantive appeal, VA Form 9, he specifically limited his 
appeal to the issue of service connection for residuals of 
a shrapnel wound of the left leg.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition 
of this appeal has been completed.  

2.  The probative evidence shows that the veteran did not 
sustain a shrapnel wound to the left leg during recognized 
active service, and there is no competent medical evidence 
showing a current disability that is the result of a 
shrapnel wound to the left leg.  

CONCLUSION OF LAW

A shrapnel wound of the left leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2002), 5107(a) (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show that the veteran 
sustained a shell fragment wounds to the left leg during 
active service.  The evidence includes a September 1945 
Personal Record for the Army of the Philippines.  The 
veteran underwent a physical examination at that time.  
The skin and feet were reported to be normal.  Clinical 
evaluation showed that there were no musculoskeletal 
defects.  

The evidence includes a May 1947 Affidavit for Philippine 
Army Personnel, executed by the veteran.  It specifically 
states that the veteran was not a prisoner of war during 
active service.  This included his period of recognized 
guerrilla service from September 1, 1943, to November 14, 
1945, and his period of regular Philippine Army service 
from November 15, 1945, to November 19, 1945.  The 
affidavit also specifically states that the veteran did 
not incur any wounds or illnesses during active service.  
The veteran signed this form at that time, affirming and 
swearing that the information set forth in the document 
was true.  

The veteran filed a formal application for service 
connection in December 2000.  He reported that he had 
sustained a grenade fragment wound to the left leg in July 
1945, and that he received treatment for his injury from 
July 22, 1945, to July 1, 1945, at Tagudin Army Hospital.  
He listed "not applicable" for any post-service treatment 
for injury or disease.  

In February 2001 the RO wrote a letter to the veteran in 
which it notified him of the evidence needed to 
substantiate his claim for service connection, and of the 
actions the RO would undertake to assist him in developing 
various types of records which he might identify as 
pertinent to his claim.  

Later that month the veteran submitted VA Form 21-4142 
(JF).  He reported having received treatment for left leg 
pain in March 2000 at Martinez Hospital.  He also 
submitted a medical certificate from Dr. A.M., which is 
dated in February 2001.  Dr. A.M. stated that he had 
treated the veteran for emaciation with left leg pain, due 
to an old wound inflicted by the Japanese during combat in 
the Loo Valley sometime in July 1944.  Dr. A.M. stated 
that he was stationed at the Loo Valley Unit Hospital and 
personally treated the veteran for his wound at that time.  

In August 2001 the service department certified the 
veteran's periods of active service, and also submitted 
the veteran's complete service medical and personnel 
records.  

In a statement received in September 2001 the veteran 
reported that he sustained the shrapnel wound to the left 
leg in July 1945 while fighting the Japanese Army at 
Bacsil, San Fernando, La Union.  

The RO denied this claim, among others, in October 2001.  
Included in the reasons for the denial was the fact that 
his service medical and personnel records were negative 
for a shrapnel wound and residuals thereof.  

The veteran filed a notice of disagreement in November 
2001.  He stated, in pertinent part, that he sustained the 
shrapnel wound in July 1945, and incurred and received 
treatment for beriberi on December 10, 1945.  He stated 
that he had no knowledge of the contents of the May 1947 
Affidavit for Philippine Army Personnel when he signed 
that document.  He argued that, despite the negative 
findings, his conditions are "presumptive" under VA laws 
and service connection must be granted even if there is no 
evidence to prove his claim.  

In his January 2002 substantive appeal the veteran stated 
that the date of his alleged shrapnel wound injury (July 
1945) reported in NA Form 13055 is actually incorrect.  He 
stated that he had forgotten and he actually sustained the 
shrapnel wound in July 1944.  He also stated that his 
service medical records and processing affidavit do not 
show treatment for the wound because at that time he did 
not want to have a disability out of concern he would be 
separated from service and be unable to serve his country.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of an 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

Analysis

Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).  

The Board finds that the duty to notify and the duty to 
assist with respect to the issue of service connection for 
residuals of a shrapnel wound of the left leg have been 
met under the new law.  

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim in a February 2001 notification 
letter and in the October 2001 rating decision.  The 
veteran was given further notice of what was required to 
substantiate his claim in the December 2001 statement of 
the case.  That is, he was provided with notice of the 
laws and regulations pertaining to service connection, as 
well as a rationale explaining why his claim was denied.  
The RO's decisions also provided the veteran with notice 
of his appellate rights.  

As noted above, in the February 2001 notification letter 
to the veteran, the RO specifically notified the veteran 
of which evidence VA would seek to provide and which 
evidence the veteran was to provide.  Therefore, the duty 
to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The veteran's formal claim was filed shortly after the 
enactment of the VCAA, and it is clear that the procedural 
actions of the RO have been in essential agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify the veteran in the development of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In light of the above, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has also been satisfied, because the RO 
has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim that he sustained a 
shell fragment wounds to the left leg during active 
service.  In August 2001 the service department certified 
the veteran's periods of active service and also submitted 
the veteran's complete service medical and personnel 
records.  The veteran also submitted a private medical 
certificate in support of his claim. 

In this case there would be no need to provide the veteran 
a VA compensation examination.  The issue in this case is 
essentially factual and historical, i.e., whether the 
veteran sustained a shrapnel wound during recognized 
active service.  The service medical and personnel records 
already show he did not sustain a shrapnel wound during 
such active service.  As will be discussed herein, the 
allegations by the veteran have been both inconsistent and 
untrustworthy.  Consequently, any current medical 
diagnosis that the veteran has residuals of a shell 
fragment wound to the left leg would be based upon an 
incorrect factual premise.  It would have no probative 
value, since it would be based upon such a premise.  Thus, 
there is no reasonable possibility that obtaining a 
medical opinion would substantiate the claim. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A 
(West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As previously stated, the Board has considered 
the applicability of Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).  

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance 
of his claim pursuant to this new law.  As set 
forth above, VA has met all obligations to the appellant 
under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
or deferring the matter simply for initial consideration 
of the VCAA by the RO.  This would result in additional 
and unnecessary burdens on VA, with no benefit flowing to 
the appellant.  The CAVC has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The veteran contends that he sustained a grenade fragment 
wound during combat action with the enemy.  However, the 
Board finds that his current allegation is completely 
unsupported by his service medical and personnel records.  
In addition, his statements as to when and where this 
event occurred have conflicted with each other, as well as 
the medical certificate submitted by his treating 
physician.  

For the reasons set forth below, the Board finds that his 
statements and the medical certificate submitted by his 
treating physician are without any probative value, 
because they are untrustworthy.  

When the veteran initially filed his application for 
service connection in December 2000, he reported that he 
had sustained the grenade fragment wound to the left leg 
in July 1945 and that he received treatment for his injury 
from July 22, 1945, to July 1, 1945, at Tagudin Army 
Hospital.  In a statement received in September 2001 the 
veteran again reported that he sustained the shrapnel 
wound to the left leg in July 1945 while fighting the 
Japanese Army at Bacsil, San Fernando, La Union.  In his 
notice of disagreement he again stated he sustained the 
shrapnel wound in July 1945.

However, in the February 2001 medical certificate, Dr. 
A.M., stated that the veteran sustained the injury during 
combat in the Loo Valley in July 1944.  In fact, he stated 
that he had personally treated the veteran for his wound 
at the Loo Valley Unit Hospital at that time injury.  This 
information conflicts with the alleged time of the injury, 
and where the veteran allegedly received treatment.  Then, 
in his substantive appeal, the veteran alleged that he 
actually had incurred the wound in July 1944 rather than 
July 1945.   

In his notice of disagreement the veteran stated that he 
had no knowledge of the contents of the May 1947 Affidavit 
for Philippine Army Personnel when he signed this 
document.  His statement is directly to the effect that he 
had no knowledge of the lack of recordation of this event.  
However, subsequently, in his substantive appeal the 
veteran stated that his service medical records and 
processing affidavit do not show treatment for the wound 
because at that time he did not want to have a disability 
out of concern he would be separated from service and be 
unable to serve his country.  These two statements cannot 
be reconciled.  The above inconsistencies render all his 
allegations and his treating physician's certificate 
untrustworthy and without probative value.  

The Board would also note the diagnosis rendered by his 
treating physician does not establish a current medical 
diagnosis, since it is predicated on an inaccurate factual 
premise.  

The only remaining relevant evidence on this issue 
consists of the veteran's service medical and personnel 
records.  These records do not show that the veteran 
sustained a fragment wound to the left leg during active 
service.  The September 1945 Personal Record for the Army 
of the Philippines shows that the veteran underwent a 
physical examination at that time.  The skin and feet were 
normal.  Physical examination showed there were no 
musculoskeletal defects.  The May 1947 Affidavit for 
Philippine Army Personnel specifically states that the 
veteran did not incur any wounds or illnesses during 
active service.  This included his period of recognized 
guerrilla service from September 1, 1943, to November 14, 
1945, and his period of regular Philippine Army service 
from November 15, 1945, to November 19, 1945.  The veteran 
personally executed this form at that time, affirming and 
swearing that the information set forth in that document 
was true.  This evidence is highly probative of the issue 
because the processing affidavit was completed at the time 
the veteran contends he sustained the fragment wound.  
Such a contemporaneous, sworn record is viewed by the 
Board as having a high degree of credibility, as opposed 
to contrary assertions advanced nearly a half century 
later in the context of a claim seeking compensation 
benefits.

For these reasons, the Board finds that the more probative 
evidence establishes that the veteran did not sustain a 
shrapnel wound to the left leg during recognized active 
service, and there is no competent medical evidence 
showing a current disability that is the result of a 
shrapnel wound.  

The Board concludes that the evidence is not evenly 
balanced, and a shrapnel wound of the left leg may not be 
held to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002), 
5107(a) (West Supp. 2002); 38 C.F.R. § 3.303 (2002).


ORDER

Service connection for residuals of a shrapnel wound of 
the left leg is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

